DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 29, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, where marked with a strike-through.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29, 31, 33-35, 37-39, 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (EP 0534718 A2), hereinafter Ueda, originally of the Non-Final Rejection dated February 21, 2020, in view of Jasty et al. (“Comparison of bone ingrowth into cobalt chrome sphere and titanium fiber mesh porous coated cementless canine acetabular components”), hereinafter Jasty, originally of the Final Rejection dated August 05, 2020.

Regarding claims 29, 31, 34-35, 37, 40, 41, Ueda teaches a sintered final product with an exterior that is porous and a dense core (Abstract) with a density gradient between them and solid between the exterior and outer portion of the core (Pg. 3 Lns. 24-25; Pg. 5 Lns. 24-26; FIG. 6) and a thickness of the sintered exterior (FIG. 6 and blow up of FIG. 6; Pg. 4 Lns. 5-7), monodispersed by layer of spherical and not completely spherical shaped particles, distribution of the larger particles toward the exterior and the smaller particles toward the center (FIG. 6 and blow up of FIG. 6; Pg. 5 Lns. 14-25; substantially is not defined in the specification and layers contain mostly the same size particles by layer), the thickness of the low density rough surface is 0.5-1 mm (Pg. 5 Lns. 24-30; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03), where the rough surface and dense center are made of pure titanium powder that is sintered (Pg. 5 Ln. 1-26; pure titanium is the same in the interior and exterior), and the finished product is a hip prosthesis (Pg. 5 Ln. 25).  Ueda does not teach the sintered interior forming remaining volume percent of the sintered article in the primary embodiment, nor does it teach the volume of the sintered exterior is 5-20 percent of the sintered article.  
However, in a secondary embodiment (Example 1), Ueda teaches a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion (Pg. 4 Lns. 54-55; Fig. 5; this fully closed interior is the sintered interior (fully dense) forming the remaining volume percent of the sintered article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Ueda to include a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion taught by the secondary embodiment of Ueda.  Teachings of the whole of the reference should be considered.  The reference is not limited to preferred embodiments or examples.  A reference may be relied upon for all that it would have reasonably suggested to one having Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
The motivation for doing so would have to define the density gradient that makes an implant lighter in weight with similar elasticity to that of bone, and thereby has an improved biocompatibility for longer retention in the human body (Pg. 3 Lns. 32-36).  
Jasty, in the similar field of endeavor, porous surfaced metal implants for joint replacement surgery (Pg. 639 Left Col. [1]) that are hollow (Figure 1), teaches a hemispherical acetabular component of 30.5 mm outer diameter (Pg. 640 Left Col. [3]) with a porous coating of 1.5 mm of 40-50% porosity on the outer surface of the component (Pg. 640 Right Col. [1]), using the volume of a sphere calculation and a 50% porosity of the coating this calculates to a volume of 13% of the implant is the exterior surface porous coating (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda to incorporate a hemispherical acetabular component of 30.5 mm outer diameter] with a porous coating of 1.5 mm of 40-50% porosity, using the volume of a sphere calculation and a 50% porosity of the coating this calculates to a volume of 13% of the implant is the porous coating taught by Jasty.  The motivation for doing so would have been provide sufficient porous coating to provide improved bone ingrowth at 6 months (Pg. 639 Right Col. [2]).

Regarding claims 33, 38, and 39, Ueda in view of Jasty teaches each of the limitations of claim 29, as discussed above.  Ueda does not teach wherein the sintered interior is greater than 99 percent theoretical density, and the sintered exterior is 92-95 percent theoretical density, nor wherein the powder compositions of the sintered interior and sintered exterior have an average particle size of 5 to 90 microns or 10-50 microns in the primary embodiment (Example 2).  However, in a secondary embodiment (Example 1), Ueda teaches a fully closed .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Ueda to include a fully dense interior, a relative density of 95% at the outer shell portion, and the average particle size is 20 microns taught by the secondary embodiment of Ueda.  Teachings of the whole of the reference should be considered.  The reference is not limited to preferred embodiments or examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
The motivation for doing so would have to define the density gradient that makes an implant lighter in weight with similar elasticity to that of bone, and thereby has an improved biocompatibility for longer retention in the human body (Pg. 3 Lns. 32-36).  

Regarding claim 42, Ueda in view of Jasty teaches each of the limitations of claim 29, as discussed above, and Ueda further teaches varying particle sizes (Pg. 4 Lns. 31-33; Pg. 5 Lns. 2-5; Pg. 6 Lns. 8-10) and a sintered exterior and sintered interior (Pg. 3 Lns. 24-25; Pg. 5 Lns. 24-26).  Ueda does not teach the average particle size of powder in the interior and exterior is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was originally filed to modify the particle sizes of Ueda to detail the average particle size of the powder in the interior and exterior is the same.  The motivation for doing so would have been to simplify the processing of the powder.  Further, where the only difference between prior art and the claims was a recitation of relative dimensions, and a device having the claimed relative 

Regarding claims 43 and 44, Ueda teaches a sintered final product with an exterior that is porous and a dense core (Abstract) with a density gradient between them and solid between the exterior and outer portion of the core (Pg. 3 Lns. 24-25; Pg. 5 Lns. 24-26; FIG. 6), an average particle size of 20 microns that can vary up to 40 microns (Pg. 4 Lns. 31-32; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  Ueda does not teach the sintered interior forming remaining volume percent of the sintered article in the primary embodiment, nor does it teach the volume of the sintered exterior is 5-20 percent of the sintered article, nor the average particle size of powder in the interior and exterior is the same.
It would have been obvious to one of ordinary skill in the art at the time the invention was originally filed to modify the particle sizes of Ueda to detail the average particle size of the powder in the interior and exterior is the same.  The motivation for doing so would have been to simplify the processing of the powder.  Further, where the only difference between prior art and the claims was a recitation of relative dimensions, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV B).  
However, in a secondary embodiment (Example 1), Ueda teaches a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion (Pg. 4 Lns. 54-55; Fig. 5; this fully closed interior is the sintered interior (fully dense) forming the remaining volume percent of the sintered article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Ueda to include a fully closed interior (fully dense) shell around a hollow body and a relative density of 95% at the outer shell portion Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
The motivation for doing so would have to define the density gradient that makes an implant lighter in weight with similar elasticity to that of bone, and thereby has an improved biocompatibility for longer retention in the human body (Pg. 3 Lns. 32-36).  
Jasty, in the similar field of endeavor, porous surfaced metal implants for joint replacement surgery (Pg. 639 Left Col. [1]) that are hollow (Figure 1), teaches a hemispherical acetabular component of 30.5 mm outer diameter (Pg. 640 Left Col. [3]) with a porous coating of 1.5 mm of 40-50% porosity on the outer surface of the component (Pg. 640 Right Col. [1]), using the volume of a sphere calculation and a 50% porosity of the coating this calculates to a volume of 13% of the implant is the exterior surface porous coating (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ueda to incorporate a hemispherical acetabular component of 30.5 mm outer diameter] with a porous coating of 1.5 mm of 40-50% porosity, using the volume of a sphere calculation and a 50% porosity of the coating this calculates to a volume of 13% of the implant is the porous coating taught by Jasty.  The motivation for doing so would have been provide sufficient porous coating to provide improved bone ingrowth at 6 months (Pg. 639 Right Col. [2]).

Claims 32, 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Jasty, further in view of Xiao et al. (US 2008/0069854 A1), hereinafter Xiao originally of the Final Rejection dated August 05, 2020.

Regarding claims 32, 36, and 45, Ueda in view of Jasty teaches each of the limitations of claims 29 and 43, as discussed above.  Ueda does not teach wherein average density of the sintered article is at least 98% of theoretical density, nor wherein the powder compositions of the sintered interior and sintered exterior comprise sintered cemented carbide particles.
Xiao, in the similar field of endeavor, biocompatible nanostructured materials (Abstract), teaches density of the biocompatible nanostructured ceramic material is greater than or equal to about 98% of the theoretical density across a gradient ([0040]; [00241]) (“across a gradient” corresponding to interior and exterior sintered particles), where the ceramic can be metal carbides like WC ([0022]) formed by sintering ([0026]) that start as a powder ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ueda to include density of the biocompatible nanostructured ceramic material is greater than or equal to about 98% of the theoretical density across a gradient, where the ceramic can be metal carbides like WC formed by sintering that start as a powder taught by Xiao.  The motivation for doing so would have been to choose a material with good appropriate wear characteristics ([0022]) combined with a highly dense nanostructure ([0040]) to yield the form and density to best fit the specific type of medical device created ([0021]).

Response to Arguments
Applicant’s amendments filed July 26, 2021, with respect to 35 U.SC. 112( have been fully considered and are persuasive.  The 35 U.S.C. 112 of March 25, 2021 has been withdrawn. 

Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. Regarding applicant’s argument to the hollow interior of Jasty (Pg. 5 [5]) are not persuasive, because as the claim is presently recited, the volume percent of the component is . 

Regarding applicants argument to the office failing to present technical evidence to Jasty’s suitability for a solid spherical part in an animal model, this is not persuasive as the sintered product of Ueda is also hollow with an outer exterior that is porous and an interior of the sintered portion that is dense (Abstract); therefore any argument to a difference between Jasty and Ueda being one is solid part is not persuasive (a solid article is also not recited in the claim limitations presently presented).  Further, the rationale to modify references may be for a different purpose or to solve a different problem (MPEP 2144. IV), and the motivation to combine from the non-final rejection dated March 25, 2021 is not traversed.

Regarding applicant’s note regarding claims 32, 36 and 45, as this note relies on the arguments to the combination of Ueda in view of Jasty, which are not persuasive as discussed above, this note regarding Xiao is not persuasive.

The office would like to further reiterate that the present claim limitations do not require the structure to be considered a solid through to the center; moreover, there is no description of the sintered article as solid in the specification as filed, nor is it shown as such in any drawings.  In stark contrast to a solid, Pg. 4 Lns. 7-9 of the instant application’s specification allow for the composite article as “a hollow cylinder, a porous inner diameter (ID) wall and porous outer diameter (OD) wall”.  The claim limitations as presently presented are not commensurate in scope with requiring a solid article, absent a hollow interior.  Specifically, “a cross-section-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
					
/K.A.C./Examiner, Art Unit 1784